Name: Commission Regulation (EC) No 1258/2004 of 8 July 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Paia de Toucinho de Estremoz e Borba, ChouriÃ §o de Carne de Estremoz e Borba, Paia de Lombo de Estremoz e Borba, Morcela de Estremoz e Borba, ChouriÃ §o grosso de Estremoz e Borba, Paia de Estremoz e Borba)
 Type: Regulation
 Subject Matter: Europe;  consumption;  marketing;  agricultural structures and production;  foodstuff
 Date Published: nan

 9.7.2004 EN Official Journal of the European Union L 239/5 COMMISSION REGULATION (EC) No 1258/2004 of 8 July 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (Paia de Toucinho de Estremoz e Borba, ChouriÃ §o de Carne de Estremoz e Borba, Paia de Lombo de Estremoz e Borba, Morcela de Estremoz e Borba, ChouriÃ §o grosso de Estremoz e Borba, Paia de Estremoz e Borba) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(4) and Article 7(5)(b) thereof, Whereas: (1) Pursuant to Article 5 of Regulation (EEC) No 2081/92, Portugal has sent the Commission six applications for registration of the names Paia de Toucinho de Estremoz e Borba, ChouriÃ §o de Carne de Estremoz e Borba, Paia de Lombo de Estremoz e Borba, Morcela de Estremoz e Borba, ChouriÃ §o grosso de Estremoz e Borba and Paia de Estremoz e Borba as protected geographical indications. (2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof. (3) The main elements of the specifications relating to the applications to register the names were published in the Official Journal of the European Communities on 27 April 2002 (2). (4) Italy has sent the Commission statements of objection to the registration of the names within the meaning of Article 7 of Regulation (EEC) No 2081/92. (5) The statements of objection related to non-compliance with the conditions referred to in Article 2 of the Regulation and were admissible within the meaning of Article 7(4) of the Regulation. The Commission asked the two Member States to find a mutual agreement in accordance with their internal procedures. (6) No agreement was reached between Portugal and Italy within the three-month deadline so the Commission has to adopt a decision using the procedure provided for in Article 15. (7) Firstly, Italy states that the geographical production area of the raw material is not precisely defined so that proof of origin cannot be certified. Moreover, with regard to the breed used, because there is no mention of the possibility of using cross-breeds proof of origin is insufficient even if a herd-book existed for the breed in question. (8) For each of the six names for which a PGI is claimed, the conditions referred to in Article 2 of Regulation (EEC) No 2081/92 are met because the processing area is precisely defined and the link is justified by the reputation and particular organoleptic characteristics. Italys argument is not relevant because in this case proof of origin must relate to proof of processing in the defined geographical area and not to proof of origin of the raw material. Nevertheless, the specifications may contain objective criteria concerning choice of raw material. (9) Secondly, Italy states that the claim of tradition of production in duly licensed plants is not valid if the parameters to be observed and the legal person to whom the licence is granted are not mentioned. In addition, the registration applications do not describe the phases and parameters to be observed during the production process such as smoking time and temperature and maturing possibilities and methods using traditional techniques. (10) The files supporting the registration applications show that the licensed plants are listed and subject to controls capable of verifying that the parameters listed in the specifications are observed. The phases and parameters to be observed during the production process are precisely detailed in the specifications deposited with the Commission. (11) Thirdly, Italy states that the purpose of the registration applications is more to differentiate the products in commercial terms from other very similar products than to establish the existence of a diversity in agricultural production as encouraged in the second recital to Regulation (EEC) No 2081/92. (12) According to the specifications deposited with the Commission and the additional information provided by the Portuguese delegation, the products demonstrate noteworthy differences in the meat pieces used, the seasoning, the type and duration of curing, the type of casing used, the size of the meat and fat pieces, or the dimension, shape and taste of the finished products. In addition, the products are given different names. (13) Formal examination of the specifications for the names Paia de Toucinho de Estremoz e Borba, ChouriÃ §o de Carne de Estremoz e Borba, Paia de Lombo de Estremoz e Borba, Morcela de Estremoz e Borba, ChouriÃ §o grosso de Estremoz e Borba and Paia de Estremoz e Borba revealed no obvious error of assessment. (14) Accordingly, the names qualify for entry in the Register of protected designations of origin and protected geographical indications and should therefore be protected throughout the Community as geographical indications. (15) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96 (3). (16) The measures provided for in this Regulation are in accordance with the opinion of the Regulatory Committee on Protected Designations of Origin and Protected Geographical Indications, HAS ADOPTED THIS REGULATION: Article 1 The names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered in the Register of protected designations of origin and protected geographical indications as provided for in Article 6(3) of Regulation (EEC) No 2081/92 as protected geographical indications (PGI). Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ C 102, 27.4.2002, p. 2. (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 1165/2004 (OJ L 224, 25.6.2004, p. 16). ANNEX FOODSTUFFS REFERRED TO IN ANNEX I TO REGULATION (EEC) No 2081/92 Meat-based products PORTUGAL Paia de Toucinho de Estremoz e Borba (PGI) ChouriÃ §o de Carne de Estremoz e Borba (PGI) Paia de Lombo de Estremoz e Borba (PGI) Morcela de Estremoz e Borba (PGI) ChouriÃ §o grosso de Estremoz e Borba (PGI) Paia de Estremoz e Borba (PGI)